Exhibit 10.8

LICENSE AGREEMENT

THIS AGREEMENT is made as of January 12, 2007, by and between Allendale
Laboratories, Inc. (“Licensor”), a New Jersey corporation, with an office at 30
Neck Road, Old Lyme, CT and Synova Healthcare Group, Inc. (“Licensee”), a
Delaware corporation, with an office at 1400 N. Providence Road, Suite 6010,
Building II, Media, Pennsylvania 19063.

W I T N E S S E T H:

WHEREAS, Licensor owns or has the right to certain research information,
know-how, patented and unpatented technology relating to a dissolvable film,
contraceptive diaphragm, etc. that can be used as a barrier and or delivery
device for an agent material, allowing local administration of the material to
an intended body area and to certain gynecological products, together with
additional technology or concepts under development of to be developed.

WHEREAS, Licensee desires to obtain from Licensor an exclusive license to the
Technology so it can market products based on the Technology.

NOW, THEREFORE, in consideration of the premises, agreements, covenants and
conditions contained herein, the parties hereby agree as follows:

 

I. Definitions.

The following terms shall have the meaning assigned to them below when used in
this Agreement:

1.1 “Confidential Proprietary Information” - means the confidential scientific,
business or financial information related to the Technology which (a) is not
publicly known or available from other sources who are not under a
confidentiality obligation to a third party, (b) is not already known or
available to the receiving party without a confidentiality obligation, and
(c) is not required to be disclosed by law.

1.2 “Improvements” - means any invention, discovery, development, enhancement or
modification with respect to the Technology made during the term of this
Agreement.

1.3 “New Products or New Technology” - means any products or technology
developed by Licensor at any time during the term of this Agreement that has or
may have commercial value to the Company or any third parry.

1.4 “Patent Rights” - means any and all patent applications and patents listed
on Schedule A hereto, together with all other patents that have been issued or
which may be issued in the



--------------------------------------------------------------------------------

future therefrom, including, without limitation, certificates of invention and
any and all divisions, continuations, continuations-in-part, reissues, renewals,
reexaminations, extensions or additions to such patent applications and patents
and any foreign counterparts thereof.

1.5 “Product(s)” - means any product, including New Products, the manufacture,
sale, use, import or license of which utilizes or incorporates the Technology.

1.6 “Technology” - means the intellectual property described on Schedule A
hereto and all Improvements.

 

2. Grant.

2.1 Licensor hereby agrees to permit Licensor to review all Products and
Technology. Further, in the event Licensor creates any New Products or New
Technology, Licensor shall promptly deliver to Licensee a written notice
describing such development in detail (such notice, the “New Product Notice”).
For the first thirty (30) days after the date hereof (the “Initial Period”), no
payment shall be required for the right granted pursuant to this Section 2.1. In
order to extend the rights granted pursuant to this Section 2.1 for an
additional period of 150 days (together with the Initial Period, the “Extended
Period”), the Licensee shall pay the Licensor the sum of $100,000, to be paid on
or before the expiration of the Initial Period.

2.2 On or prior to the expiration of the Extended Period, Licensee shall have
the exclusive right to become the exclusive licensee of such Products, New
Products or Technology, or to continue to hold such Products, New Products or
Technology for an additional period of time. Licensee may only exercise such
right by giving timely written notice to Licensor (a “Hold Notice”). In the
event Licensee exercises such right, then this Agreement shall be deemed amended
to include the Products, New Products or New Technology set forth in the New
Product Notice as if such New Products or New Technology were part of the
Technology. In order to hold such Products, New Products or Technology for an
additional period of one calendar year, the Licensee shall pay the Licensor a
fee of $40,000 with respect to each specific product which the Licensee wishes
to hold for future development, but not develop at the present time. Such fee
shall be paid at the time the written notice is delivered to the Licensor. Such
hold period may be extended for additional years at an additional fee of
$40,000. In the alternative, the Licensee may provide written, on or prior to
the expiration of the Extended Period that Licensee wishes to become the
exclusive licensee of such Products, New Products or Technology (a “License
Notice”). In such event, the Licensor and Licensee shall use their commercially
reasonable best efforts to specify a development schedule and development fees
for the specified Products, New Products or Technology within thirty (30) days
of the date of the License Notice (the “Development Details”). If no Hold Notice
or License Notice is delivered to Licensor in a timely manner, or if the
Development Details are not agreed to in writing in a timely manner, all rights
to the Products, New Products or Technology shall revert to the Licensor.

2.3 Licensor hereby further grants to Licensee the right to sublicense to third
parties the rights licensed to Licensee in Section 2.1 and 2.2, provided that
the terms and conditions of this Agreement are met, where applicable, and that
the Licensee obtains Licensor’s prior consent to any proposed sublicense, which
consent may not be unreasonably withheld by Licensor.



--------------------------------------------------------------------------------

3. Royalties.

3.1 In consideration of the license granted under Section 2.2 of this Agreement
for the development of Products, Licensee shall pay to Licensor a royalty during
the term of this Agreement, within 90 days of each calendar year end, on all
sales by Licensee of Products at the rate of 4.5% of the gross sales of the
Product without deduction therefrom.

3.2 In consideration of the right to sublicense third parties granted under
Section 2.2 of this Agreement, if Licensee so sublicenses third parties, then
Licensee shall pay to Licensor 25% of all royalties, payments or other direct
remuneration received by Licensee during the term of this Agreement pursuant to
any such sublicense, promptly after Licensee’s receipt of-such consideration,
less any direct expenses incurred with respect to such sublicense.

3.3 Licensee shall deliver to Licensor a statement of sales and royalties with
respect to and concurrent with each payment made to Licensor under this
Section 3, certified by the Licensor’s Chief Financial Officer (the “Royalty
Statement”). Unless within thirty (30) days of delivery of the Royalty Statement
by Licensee to Licensor, Licensee shall have received a written objection from
Licensor to the Royalty Statement, then such draft shall be considered the final
Royalty Statement for such period. If within thirty (30) days of delivery of the
Royalty Statement by Licensee to Licensor, Licensee shall have received a
written objection from Licensor to the Royalty Statement, then the Licensee and
Licensor shall attempt to reconcile their differences diligently and in good
faith and any resolution by them shall be final, binding and conclusive. If the
Licensee and Licensor are unable to reach a resolution with such effect within
ten (10) days of the Licensor’s receipt of the Licensor’s written notice of
objection, the parties shall submit such dispute for resolution to an
independent accounting firm mutually appointed by the parties (the “Independent
Accounting Firm”), which shall determine and report to the parties and such
report shall be final, binding and conclusive on the parties hereto. The fees
and disbursements of the Independent Accounting Firm shall initially be paid by
the Licensor; provided, however, in the event that the Independent Accounting
Firm determines that the Licensor’s objection to the Royalty Statement are
valid, then the Licensee shall pay the fee payable to the Independent Accounting
Firm.

 

4. Exclusive License Except for Use for Research Purposes.

The license granted by Licensor under this Agreement shall be exclusive even as
against Licensor so that Licensor may not use the Technology for any purpose
whatsoever, except that Licensor reserves the right to use and practice the
Technology for its research and development of Improvements and New Products and
Technology and to permit other entities and individuals to use the same but only
for research purposes. In connection with any such third party use, Licensor
shall (a) obtain from all such entities and individuals a written agreement not
to use the Technology for commercial purposes and (b) notify Licensee of the
identity of any and all such third parties.



--------------------------------------------------------------------------------

5. Intellectual Property.

Licensee shall bear the cost of all reasonable patent expenses in the
prosecution and maintenance of the Patent Rights portion of the Technology.

 

6. Improvements.

Licensee shall have the right to modify, improve and enhance the Technology, and
any such modification, improvement or enhancement, shall become the exclusive
property of Licensee, and Licensor shall not have any rights with respect
thereto except to use and practice the same for its research and development.

 

7. Indemnification.

7.1 Licensee shall indemnify and hold Licensor harmless from and against any and
all claims, actions, suits, liabilities, judgments, and expenses (including
reasonable attorney’s fees), in law or in equity, based on or arising out of or
resulting from (a) any claim relating to any product which is manufactured or
produced by Licensee utilizing or incorporating the Technology except to the
extent such claim is subject to Licensor’s indemnification obligation in
Section 7.2 below, and (b) any breach by Licensee of its representations,
warranties or obligations under this Agreement. In furtherance of the foregoing,
Licensee shall obtain, upon the first commercial sale of any Product, and
maintain, at all times thereafter during the term of this Agreement, product
liability insurance with coverage on terms and in amounts appropriate for the
business activities of Licensee.

7.2 Licensor shall indemnify and hold Licensee harmless from and against any and
all claims, actions, suits, liabilities, judgments, and expenses (including
reasonable attorney’s fees), in law or in equity, based on or arising out of or
resulting any breach by Licensor of its representations, warranties or
obligations under this Agreement and claims based upon infringement of rights of
others or the misappropriation of trade secrets resulting from the use of the
Technology in accordance with the terms of this Agreement (collectively, the
“Claims”). Moreover, Licensor shall, at its sole expense, defend Licensee
against any and all such Claims that may be brought against Licensee, including
the payment of all reasonable attorneys’ fees and costs incurred in connection
with such defense and such defense shall be provided by counsel selected by
Licensee and reasonably acceptable to Licensor. Licensee shall provide
reasonable cooperation to Licensor with respect thereto. As used in this
Section 7, “Licensee” shall also include the officers, directors, agents, and
employees of Licensee and its Affiliates.

7.3 In respect of any Claim by a third party against Licensee as to which
Licensee is entitled to indemnification by Licensor under this Section 7,
Licensee shall give prompt written notice of such indemnification obligation to
Licensor, stating the nature, basis and an estimate of the amount thereof (to
the extent possible); provided, that failure of Licensee to give Licensor prompt
notice as provided herein shall not relieve Licensor of any of its obligations
hereunder, except to the extent that Licensor demonstrates that the defense of
such action is materially prejudiced thereby. Thereafter, Licensor shall have
the right at its election to take over the defense or settlement of such Claim
at its own expense, by giving prompt written notice to the



--------------------------------------------------------------------------------

Licensee; provided, however, that Licensor may not compromise or settle any such
Claim without the consent of Licensee unless such compromise or settlement
requires no more than a monetary payment for which Licensee is fully indemnified
or involves other matters not binding upon Licensee. If Licensor so elects,
Licensor shall be obligated to defend such Claim until either (i) Licensor and
Licensee agree otherwise, or (ii) it is determined that Licensor does not have
an obligation to indemnify Licensee. If Licensor does not give such notice or
does not proceed diligently so to defend such Claim within thirty (30) days
after receipt of the notice of such Claim (or sooner, if the nature of the Claim
so requires), Licensor shall be bound by any defense or settlement that Licensee
may make (without prejudice to any right Licensee may have hereunder) as to such
Claim and shall reimburse Licensee for its losses and expenses related to the
defense or settlement of such Claim. In the event Licensor assumes the defense
of any matter, Licensor shall assume all past and future responsibility for
defending such matter, including reimbursing Licensee for all prior reasonable
expenses incurred in connection therewith. Licensee shall, at its option and
expense, have the right to participate in the defense of any such Claim defended
by Licensor and in settlement discussions.

7.4 In addition to the foregoing rights, in the event Licensee, in its
reasonable judgment, is required to obtain a license from a third party (a
“Third Party License”) under any patent not licensed hereunder in order to
practice the Technology, then Licensee may deduct from any royalty or other
payments due to Licensor from Licensee under this Agreement, an amount equal to
the amount payable under such Third Party License, but up to a maximum of 50% of
the royalty or other payments due to Licensor from Licensee under this
Agreement.

 

8. Duration.

8.1 Subject to the provisions of Section 11.2, this Agreement shall remain in
effect for a period of three years. Thereafter this Agreement shall
automatically renew for additional periods of one year, unless terminated in
writing by either party not less than thirty (30) days prior to its expiration.

 

9. Confidentiality

9.1 All Confidential Proprietary Information disclosed under this Agreement will
be disclosed in confidence and shall remain proprietary to Licensor. Licensee
shall not disclose, nor permit to be disclosed by any of its sublicensees,
agents or employees, the Confidential Proprietary information to any other
person or entity or use the Confidential Proprietary Information for Licensee’s
or any other person’s or entity’s benefit other than as permitted by this
Agreement.

9.2 Licensee shall take such precautions, contractual or otherwise, as shall be
reasonably calculated to keep confidential the Confidential Proprietary
Information and to prevent the unauthorized disclosure of the Confidential
Proprietary Information. With respect to the Confidential Proprietary
Information, Licensee shall utilize the same standard of care which Licensee
uses to protect its own proprietary information of the same type but in no case
is less than a reasonable standard of care. Disclosures of the Confidential
Proprietary Information to employees or agents of Licensee shall be made only to
the extent required for the effective use of the Technology.



--------------------------------------------------------------------------------

9.3 Licensor shall not disclose nor permit the disclosure of the Confidential
Proprietary Information during the term of this Agreement, except contemplated
by this Agreement and as may be required by law.

9.4 In the event either Licensee or Licensor is notified that it is required by
law to disclose any Confidential Proprietary Information, such party shall
promptly notify the other party to this Agreement so that such other party has
an opportunity to oppose the disclosure process.

 

10. Representations and Warranties.

10.1 Licensor represents and warrants that it is the owner of the entire right,
title and interest in and to the Technology.

10.2 Each of Licensor and Licensee represents and warrants that it has the right
to enter into this Agreement and that as to itself there are no outstanding
assignments, grants, licenses, encumbrances, obligations or agreements, either
written, oral or implied, inconsistent with this Agreement.

10.3 Each of Licensor and Licensee represents and warrants that, upon execution
and delivery, this Agreement will constitute the legal, valid and binding
obligation of each of Licensor and Licensee, enforceable against each of them in
accordance with its terms.

10.4 Each of Licensor and Licensee represents and warrants that it currently is
in compliance with, and at all times during the term of this Agreement will
comply with, all applicable governmental laws, rules and regulations necessary
for the conduct of their respective businesses and the maintenance of the
Technology, including, without limitation, compliance with the Food and Drug
Administration regulations applicable to the Technology and any Products, except
where the failure to so comply would not have a material adverse effect on their
respective businesses.

 

11. Remedies Upon Breach.

11.1 The parties acknowledge that the breach of material terms contained herein
(whether or not specifically designated as such) would cause irreparable damage
and substantial prejudice to the other. Accordingly, each party agrees that, in
the event of such breach or threatened breach hereunder, the other party shall
have, in addition to its legal remedies, the right to injunctive relief, as
permitted by law, to prevent the violation of the obligations hereunder,

11.2 In addition to the rights and remedies contemplated by Section 11.1, in the
event of a breach of this Agreement by reason of Licensee’s failure to pay
amounts due hereunder, then Licensor may terminate this Agreement if Licensee
fails to pay such amounts within 60 days after Licensor delivers a written
notice to Licensee of such demand. Upon a termination of this Agreement pursuant
to this Section 11.2, all sublicenses entered into by Licensee as



--------------------------------------------------------------------------------

permitted by this Agreement shall be deemed immediately assigned to Licensor and
Licensee shall have no further rights or obligations hereunder.

 

12. Miscellaneous.

12.1 Entire Agreement. This Agreement embodies all of the understandings and
obligations between the parties with respect to the subject matter hereof, and
supersedes all prior agreements and understandings, written or oral, relating
thereto.

12.2 Amendment. Except as contemplated by Section 2.2 hereof, no amendment or
modification of this Agreement shall be valid or binding upon the parties unless
made in writing and signed on behalf of each of the parties by their
representative duly authorized officers,

12.3 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law.
Should any provision of this Agreement be invalid under the applicable law, such
invalidity shall not affect any other provision of this Agreement but the
remainder hereof shall be effective as though such invalid provision had not
been contained herein.

12.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in said State and the parties hereby submit to the
jurisdiction of the state courts of, and the federal district courts located
within, the State of New York for such purposes.

12.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties, their legal representatives successors, and assigns.

12.6 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed given (i) if delivered personally or
sent by facsimile transmission (confirmed electronically), on the date given,
(ii) if delivered by an overnight express mail service on the date of delivery,
or (iii) if by certified or registered mail, postage prepaid, return receipt
requested, five (5) days after mailing, to the parties, their successors in
interest or their permitted assignees at the following addresses or at such
other addresses as the parties may designate by written notice in the manner
aforesaid:

If to Licensee:

Synova Healthcare Group, Inc.

1400 N. Providence Road

Suite 6010, Building II

Media, Pennsylvania 19063

Attention: Stephen King, CEO

Facsimile: 610.565.7081

Telephone No.: 610.565.7080



--------------------------------------------------------------------------------

with a copy to:

Blank Rome LLP

One Logan Square

Philadelphia, Pennsylvania 19103-6998

Attention: Alan L. Zeiger, Esq.

Facsimile: 215.832.5754

Telephone No.: 215.569.5754

If to Licensor:

Allendale Laboratories, Inc.

30 Neck Road

Old Lyme, CT 06371

Attention: Dr. Robert Staab

with a copy to:

Sichenzia Ross Friedman Ference LLP

1065 Avenue of the Americas

New York, New York 10013

Facsimile: 212.930.9725

Telephone No.: 212.930.9700

12.7 Assignment. Neither this Agreement nor any of the rights granted by
Licensor hereunder may be assigned or otherwise transferred by Licensee without
the express written consent of Licensor prior to such assignment (which consent
may not be unreasonably withheld) except (a) that Licensee may assign its rights
under this Agreement without Licensor’s consent to (i) any wholly-owned
subsidiary of Licensee, or (ii) any successor in the event of a merger,
reorganization, business liquidation or dissolution or the transfer of
substantially all of the assets of Licensee and (b) for transfers of sublicenses
contemplated by Section 11.2. Any such assignee shall be subject to the
confidentiality provisions herein. Any assignment or transfer made by Licensee
in violation of this provision shall be deemed null and void.

12.8 Headings. Any headings used in this -Agreement are for reference only, are
without substantive meaning and content of any kind whatsoever and do not form
part of this Agreement, nor in any way affect its interpretation.

12.9 Waiver. None of the provisions of this Agreement shall be considered waived
by any party unless such waiver is given expressly and in writing to the other
party. The failure of a party to insist upon strict performance of any of the
terms and conditions hereof, or failure or delay to exercise any rights provided
herein or by law, shall not be deemed a waiver of any rights of either party.



--------------------------------------------------------------------------------

12.10 Schedules. All schedules attached hereto, either as originally existing or
as the same may from time to time be supplemented, modified or amended, are
incorporated herein by this reference.

12.11 Attorneys’ Fees. In the event of any dispute arising out of the subject
matter of this Agreement, the prevailing party shall recover, in addition to any
other damages assessed, its reasonable attorneys’ fees and court costs incurred
in litigating or otherwise settling or resolving such dispute. In construing
this Agreement, none of the parties hereto shall have any term or provision
construed against such party solely by reason of such party having drafted the
same.

12.12 Taxes. All taxes imposed as a result of the performance of the parties
hereunder shall be borne and paid by the party required to do so by applicable
law or treaty.

12.13 Independent Contractor. The parties hereto understand and agree that this
Agreement does not make them an agent or legal representative of each other for
any purpose whatsoever. Neither party hereto is granted, by this Agreement or
otherwise, any right or authority to assume or create any obligation or
responsibility, express or implied, on behalf of or in the name of the other
party hereto, or to bind the other party hereto in any manner whatsoever. J3oth
parties expressly acknowledge that Licensee is an independent contractor with
respect to Licensor and that the parties hereto are not partners, joint
venturers, employees or agents.

12.14 Excused Non-Performance. Anything contained in this Agreement to the
contrary notwithstanding, the obligations of the parties hereto shall be subject
to all laws, both present and future, of any government having jurisdiction over
any of the parties hereto, and to orders, regulations, directions, or request of
any such government, or any department, agency, or court thereof, and to war,
acts of public enemies, strikes or other labor disturbances, fires, floods, acts
of God, or any causes of like or different kind beyond the control of the
parties, not cased by the fault of negligence of the party asserting this
provision. The parties hereto shall be excused from any failure to perform any
obligation hereunder to the extent such failure is not the result of the fault
or negligence of the party asserting this provision and is caused by any such
law, order, regulation, directions, request or contingency.

12.15 Counterparts. This Agreement and any amendments, waivers, consents or
supplements may be executed in counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

12.16 Further Assurances. The parties agree to execute, acknowledge and deliver
all such further instruments, and to do all such other acts, as may be necessary
or appropriate, in order to carry out the intent and purpose of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

ALLENDALE LABORATORIES, INC. By:   /s/ Robert Staab  

Name: Dr. Robert Staab

Title: President

SYNOVA HEALTHCARE GROUP, INC. By:   /s/ Stephen King  

Name: Stephen King

Title: CEO

Schedule A

 

Description

   Patent #    Date

Dissolvable Device for Contraception or Delivery of Medication

   5,393,528    February 28, 1995

Dissolvable Device for Contraception or Delivery of Medication

   5,529,782    June 25, 1996

Contraceptive Diaphragm with Molded Plastic Rim

   5,228,456    July 20, 1993

All other intellectual property owned, developed or in development or
conceptualized by Licensor, except with respect to the Coated Condom Patent
Agreement which is the subject of a separate letter agreement dated the date
hereof

     